               Case 1:20-cv-01300-GBD-GWG Document 23
                                                   22 Filed 07/17/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                               SHERIEF GABER
Corporation Counsel                             100 CHURCH STREET                             Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                        P: (212) 356-2298
                                                                                                          F: (212) 356-2038
                                                                                                        sgaber@law.nyc.gov

             MEMORANDUM ENDORSEMENT

                                                                     June 3, 2020



        VIA ECF

        Hon. Gabriel W. Gorenstein
        United States District Court
        Southern District of New York
        500 Pearl Street, Courtroom 6B
        New York, NY 10007

                 Re: M.S., et al. v. N.Y.C. Dep’t of Educ., et al., 20-cv-01300 (GBD) (GWG)

        Dear Judge Gorenstein,

                I am an Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, attorney for Defendant in the above-referenced action wherein Plaintiffs seek, among
        other relief, attorneys’ fees, costs and expenses for legal work on an administrative hearing under
        the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this
        action. Plaintiffs also seek payment pursuant to an “implementation” claim based on the
        allegation that the DOE has failed to make a required tuition payment.

                I write on behalf of both parties in response to your July 10, 2020 Order to respectfully
        request a 21-day adjournment of the July 21, 2020 initial case management conference (ECF No.
        21). Parties have been actively involved in settlement negotiations, and believe that with a brief
        adjournment we can resolve some—and potentially all—of the issues at bar without need for
        discovery. Specifically, we believe that two weeks should be sufficient to resolve Plaintiffs’
        “implementation” claim, and provide opportunity to negotiate and reach a settlement of
        Plaintiffs’ claims for attorneys’ fees.
        Case 1:20-cv-01300-GBD-GWG Document 23
                                            22 Filed 07/17/20 Page 2 of 2




         As requested in your July 10 Order, we have also negotiated and agreed to a proposed
  discovery schedule, but hope that given a short adjournment that discovery will be unnecessary.

          We have spoken with the Deputy Clerk who has informed us that August 11 at 2:15 PM
  is available.

         Thank you for considering this submission.
Application granted. Conference adjourned to August
11, 2020 at 2:15 p.m. Proposed scheduling order due
August 7, 2020.                                              Respectfully Submitted,



 July 17, 2020                                               /s/_Sherief Gaber__________
                                                             Sherief Gaber
                                                             Assistant Corporation Counsel
                                                             Attorney for Defendant


                                                             /s/__Tracey Spencer Walsh___
                                                             Tracey Spencer Walsh
                                                             Christopher Barnett
                                                             Attorneys for Plaintiffs
                                                             SPENCER WALSH LAW, PLLC
                                                             Temporary Mailing Address:
                                                             36 Western Drive
                                                             Ardsley, NY, 10502
                                                             Tel. 212-401-1959




                                                 2
